Opinion by
W. D. Porter, J.,
We have in this case an appeal by the defendant from an order of the court of common pleas committing him for contempt, because of his refusal to obey a final decree of said court in a proceeding in equity. The appellant having been in prison under the order, a writ of habeas corpus was issued, ancillary to the certiorari, and the appellant duly admitted to bail pending the appeal.
Appellant having failed to file specifications of error, a motion to quash the appeal was made on behalf of the appellee, and we are constrained to enforce Rule 14 and order that the appeal be quashed.
This disposition of the certiorari leaves the order committing the appellant unreversed. In the habeas corpus proceeding we can only inquire into the jurisdiction of the court below to make the order committing the defendant. That the court below had jurisdiction of the parties and of the subject-matter there can be no doubt. The decree which the appellant refused to obey was not for the payment of money, nor was it even remotely connected with any contract, express or implied; it was a decree commanding the performance of a specific act, and, as such, not within the provisions of the Act of July 12, 1842, P. L. 889. The defendant was adjudged to have wrongfully removed a frame building from the property of plaintiff, and was by the decree ordered to restore it to its formet position. Such a decree it was within the jurisdiction of the court to enforce by attachment: Lopeman v. Henderson, 4 Pa. 231; Chew’s Appeal, 44 Pa. 247; Tome’s Appeal, 50 Pa. 285; Church’s *481Appeal, 103 Pa. 263; Commonwealth v. Perkins, 124 Pa. 36; Duff v. McDonough, 2 Pa. Superior Ct. 373. See also Pepper & Lewis’s Digest of Decisions, 3825 and 3835.
The court had jurisdiction to make the order, which is in proper form, and the appellant must be remanded.
The appeal is quashed. And it is ordered that the appellant, Robert E. Twyford, be remanded to the custody of the warden of the jail of Allegheny county, there to abide the further order of the court below in said proceeding for contempt; and that the record be remitted to the court below that this order be carried into effect.